Citation Nr: 1135966	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for instability associated with degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, left knee.

4.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board recognizes that instability of the right knee was not an issue included on the January 2008 Statement of the Case.  In fact, the separate rating for the right knee instability was initially granted by way of the September 2010 rating decision.  However, the Board includes it as part of the Veteran's appeal, because she appeals her rating of the right knee as a whole.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for the degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, of his left and right knees, and an evaluation in excess of 10 percent for instability of the right knee.  She is also seeking a compensable evaluation for her allergic rhinitis. 

After a careful review of the record, the Board finds that the lay and medical evidence of record, including the VA examination reports, do not include sufficient information with which to evaluate the Veteran's claims. 

Initially, the Board observes that at the time of her September 2005 VA examination, the Veteran reported receiving treatment for her allergic rhinitis at a "Kirklin Clinic."  And, at the June 2010 VA examination, she reported that she receives regular treatment at the Maxwell, Air Force Base.  A review of the record reveals that these records are not in the claims folder.  On remand, they must be obtained and associate with the record.  38 C.F.R. §§ 3.159(c)(1) and (2) (2010).

Also, the medical evidence shows that the Veteran has pain that limits her left and right knee flexion and extension; however, the evidence does not indicate the extent to which it is limited during flare-ups, as well as the extent to which her left and right knee extension and flexion are accomplished without pain.  Thus, the Board finds it necessary to secure another examination to ascertain the current severity of the Veteran's left and right knee disabilities.  See 38 U.S.C.A. § 5103A (West 2002; 38 C.F.R. § 3.159 (2010) (VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.) 

The ratings for limitation of flexion and for limitation of extension are found under 38 C.F.R. § 4.71a (2010), Diagnostic Codes 5260 and 5261.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Further, Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In September 2005, the Veteran was afforded a VA general medical examination, during which her knees were examined.  She described pain and swelling, with trouble ambulating, including her knees giving way.  The examiner noted that the Veteran's right knee flexes to about 100 to 110 degrees, and extends completely to 0 degrees.  The movement was noted as "associated with some pain." Similarly the left knee was noted to flex to 100 degrees with the last 5 to 10 degrees of extension to be limited secondary to pain.  Generally, the examiner described the movements to be painful.  But, there was no indication in this report at which degree of motion the pain began. 

Consistent with the Veteran's report of instability, an April 2009 private medical record shows that an MRI revealed changes consistent with synovial inflammation, "pronounced chondromalacia" and changes consistent with a partial lateral meniscectomy.  Following the third impression, the physician opined, "I think that there is an incomplete tear of the lateral meniscal remnant at the junction on the posterior horn and body, extending to the inferior surface.

In May 2010, another VA examiner noted crepitus, edema, tenderness, pain at rest, instability, weakness, and guarding of movement of the right knee, with flexion 0 to 90 degrees, and extension to 0 degrees.  The left knee was manifested by crepitus, tenderness, pain at rest, weakness, and guarding of movement, with flexion 0 to 75 degrees and extension to 0 degrees.  The examiner confirmed that there is objective evidence of pain with active movement of both the right and left knee, but did not indicate at which point the pain began. 

In the most recent VA examination in May 2011, the VA examiner measured right flexion as 0 to 110 degrees, and 0 to 100 degrees on the right, with normal extension bilaterally.  Again, this examiner confirmed that there is pain on active movement of both the right and left knee, but completely failed to describe the degree of motion at which the pain began.

To summarize, the VA examination reports do not adequately discuss how the Veteran's range of motion is affected by pain, i.e., the extent of his pain-free left and right knee flexion and extension.  A remand is thus necessary to determine his pain-free left knee and right knee flexion and extension, to include any possible limitation of motion due to pain, weakness, or fatigue, as well as any additional loss of motion or pain during periods of flare ups.  See C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups").

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dated since service, are associated with the claims folder, to specifically include treatment records from the VA healthcare facility at Maxwell Air Force Base, and the Kirkland Clinic.  

2.  After associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination.  The claims file should be made available and reviewed by the examiner.  The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of her pain and limitation of motion of her left and right knees.  The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate her pain-free left and right knee flexion and extension, both on examination, during the normal course of her typical day, as well as during periods of flare-up. 

The examiner must also acknowledge and discuss the Veteran's report of having knee instability and describe the nature and severity of any instability found to be present.  In doing so, the examiner must discuss the findings set forth in the April 2009 MRI report.  The examiner must also identify the size and nature of any scars and discuss whether any scars are tender or painful.  All findings and conclusions should be set forth in a legible report.  

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

